COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00364-CR


Charles Blackshire a/k/a Charlie          §    From the 396th District Court
Blackshire
                                          §    of Tarrant County (1270086D)

                                          §    May 28, 2015
v.
                                          §    Opinion by Justice Meier

The State of Texas                        §    (nfp)

                          JUDGMENT ON REMAND

      This court has again considered the record on appeal in this case and

holds that there was error in the trial court’s judgment. Having reaffirmed that the

record in this case supports the trial court’s imposition of the $72 “due to CSCD,”

we again modify the judgment adjudicating Blackshire's guilt to reflect $284 in

court costs on page 1 of the judgment and the reparations amount to reflect

$1,032 (which includes $900 in appointed attorney fees, $60 for one month of

assessed probation fees, and $72 due to CSCD) on page 2 of the judgment. It is

ordered that the judgment of the trial court is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bill Meier
                                         Justice Bill Meier